Exhibit 10

[The Lockheed Martin Corporation 2006 Management Incentive Compensation Plan
(Performance Based) was amended effective June 25, 2009. This version of the
Plan has been marked to show changes effected by that amendment.]

LOCKHEED MARTIN CORPORATION

2006 MANAGEMENT INCENTIVE COMPENSATION PLAN

(Performance-Based)

As Amended January 22,June 25, 2009

ARTICLE I

PURPOSE OF THE PLAN

This Plan is established to provide a further incentive to selected Employees to
promote the success of Lockheed Martin Corporation by providing an opportunity
to receive additional compensation for performance measured against individual
and business unit goals. The Plan is intended to achieve the following:

 

  1. Improve cost effectiveness.

 

  2. Stimulate employees to work individually and as teams to meet objectives
and goals consistent with enhancing shareholder valuesvalue.

 

  3. Facilitate the Company's ability to retain qualified employees and to
attract top executive talent.

 

  4. Establish performance goals within the meaning of Section 162(m) of the
Internal Revenue Code.

ARTICLE II

STANDARD OF CONDUCT AND PERFORMANCE EXPECTATION

 

  1. It is expected that the business and individual goals and objectives
established for this Plan will be accomplished in accordance with the Company’s
policy on ethical conduct in business with the U.S. Government and all other
customers. It is a prerequisite before any award can be considered that a
Participant will have acted in accordance with the Lockheed Martin Corporation
Code of Ethics and Business Conduct and fostered an atmosphere to encourage all
employees acting under the Participants' supervision to perform their duties in
accordance with the highest ethical standards. Ethical behavior is imperative.
Thus, in achieving one's goals, the Participant’s individual commitment and
adherence to the Company’s ethical standards will be considered paramount in
determining awards under this Plan.



--------------------------------------------------------------------------------

  2. Plan Participants whose individual performance is determined to be less
than acceptableunacceptable are not eligible to receive Incentive Compensation
awards.

ARTICLE III

DEFINITIONS

 

  1. ANNUAL SALARY – The regular base salary of a Participant during a fiscal
year of the Company, determined by multiplying by 52 the Participant's weekly
base salary rate effective during the first full pay period in December
preceding the year of payment, but excluding any Incentive Compensation,
commissions, over-time payments, payments under work-week plan, indirect
payments, retroactive payments not affecting the base salary or applicable to
the current year, and any other payments of compensation of any kind.

 

  2. BOARD OF DIRECTORS – The Board of Directors of the Company.

 

  3. CODE – The Internal Revenue Code of 1986, as amended from time to time, and
the regulations promulgated thereunder.

 

  4. COMMITTEE – The Management Development & Compensation Committee of the
Board of Directors as from time to time appointed or constituted by the Board of
Directors.

 

  5. COMPANY or CORPORATION – Lockheed Martin Corporation and those subsidiaries
of which it owns directly or indirectly 50% or more of the voting stock or other
equity.

 

  6. CORPORATE SALARY BOARD – as defined in CPS-504, the corporate Senior Vice
President Human Resources and the Chairman, President & Chief Executive Officer.

 

  7. DISABILITY – Termination of employment as a result of becoming totally
disabled as evidenced by commencement of benefits under the Company’s long-term
disability plan in which the Participant is enrolled (or, if not a participant
in a Company-sponsored long-term disability plan, under circumstances which
would result in the Participant becoming eligible for benefits using the
standards set forth in the Company’s plan).

 

  8. 6. ELECTED OFFICER – An Employee who has been elected as an officer by the
Board of Directors.

 

  9. 7. EMPLOYEE – Any person who is employed by the Company and who is paid a
salary as distinguished from an hourly wage. The term “Employee” includes only
those individuals that the Company classifies on its payroll records as
Employees and does not include consultants, independent contractors, leased
employees, co-op students, interns, temporary or casual employees, individuals
paid by a third party or other individuals not classified as an Employee by the
Company. Notwithstanding the foregoing, the term “Employee” shall not include
any employee who, during any part of such year, was represented by a collective
bargaining agent.

 

  10. 8. INCENTIVE COMPENSATION – A payment made pursuant to this Plan.



--------------------------------------------------------------------------------

  11. INDIVIDUAL PERFORMANCE FACTORS – The performance factor assigned to a
Participant as set forth in Section C of Exhibit A.

 

  12. ORGANIZATIONAL PERFORMANCE FACTOR – The performance factor assigned to the
Company, a Business Area or a Business Unit as set forth in Section D of Exhibit
A.

 

  13. 9. PARTICIPANT – Any Employee selected to participate in the Plan in
accordance with its terms.

 

  14. 10. PLAN – This 2006 Lockheed Martin Corporation Management Incentive
Compensation Plan (Performance Based).

 

  15. 11. PLAN YEAR – A calendar year.

 

  16. REQUIRED APPROVER – (a) the Committee in the case of the Chief Executive
Officer; (ii) the Chief Executive Officer in the case of a vice president
(whether appointed or elected); (iii) the relevant business area Executive Vice
President in the case of a director level or lower level Employee working in a
business area; (iv) the Elected Officer serving as the head of a corporate
function in the case of all director level or lower level Employees assigned to
that corporate function.

 

  17. 12. RESTRICTED EMPLOYEE – An Employee who either (i) is an Elected
Officer, or (ii) at the time of a payment under this Plan, is the recipient of a
Long Term Incentive Performance Award under the Lockheed Martin Corporation
Amended and Restated 2003 Incentive Performance Award Plan with a performance
period yet to be completed.

 

  18. RETIREMENT – Retirement under the terms of a Company-sponsored pension
plan or for Employees who do not participate in a pension plan, termination from
employment with the Company following the attainment of age 55 and five years of
service.

 

  19. 13. SUBCOMMITTEE – The Stock Option SubcommitteeA subcommittee of the
Committee, or such subcommittee composed solely of two or more outside directors
of the Company (within the meaning of Code sectionSection 162(m) (4) (C)) or the
entire subcommittee isCommittee if all members of that subcommitteethe Committee
are outside directors.

 

  20. 14. TARGET LEVEL – The target levels specified in Section B of Exhibit A.

ARTICLE IV

ELIGIBILITY FOR PARTICIPATION

Those Employees who through their efforts are able to contribute significantly
to the success of the Company in any given Plan Year will be considered eligible
for selection for participation in the Plan with respect to that Plan Year.
Participants are selected each Plan Year based on recommendations by the
Business Area Executive Vice Presidents or corporate function headsRequired
Approver, subject to the approval of the Chief Executive OfficeOfficer. Those
eligible shall include allonly those



--------------------------------------------------------------------------------

Employees considered by the Committee to be key Employees of the Company. No
member of the Committee shall be eligible for participation in the Plan.

ARTICLE V

INCENTIVE COMPENSATION PAYMENTS

 

  1. CALCULATION OF PAYMENTS – Incentive Compensation payments to Participants
shall be calculated in accordance with the formula and procedures set forth in
Exhibits A and B hereto. All such payments shall be in cash.

 

  2. TARGETS – At the beginning of each Plan Year or in connection with an
internal promotion or an employment offer made later in a Plan Year, the
Required Approver, subject to review by the Chief Executive OfficeOfficer, shall
identify the Employees eligible for participation in the Plan for that Plan Year
and designate a Target Level for each Employee so designated.

 

  3. INDIVIDUAL PERFORMANCE FACTORS – Each Employee designated as eligible for
participation for a particular Plan Year shall identify individual performance
goals for that Plan Year on or before March 30 of that Plan Year (or within 30
days of designation as a Participant by the Executive OfficeRequired Approver or
assumption of a new position with eligibility for participation in the Plan,
whichever is later). As soon as practicable following the end of the Plan Year,
the Business Area Executive Vice President or corporate function head, as the
case may be, shall evaluate the performance of each Participant is evaluated in
the respective Business Area or corporate functional area in light of the
individual’s performance goals and assignassigned an Individual Performance
Factor as provided for in Exhibit A, subject to approval by the Chief Executive
OfficeOfficer. The Individual Performance Factors for elected corporate
officers, other than the Chief Executive Officer and President, shall be
determined by the Chief Executive OfficeOfficer as provided in Exhibit A,
subject to approval by the Committee. The Individual Performance Factor(s) of
the Chief Executive Officer and President of Lockheed Martin Corporation shall
be determined by the CommitteeBoard of Directors. The Committee may, at the
request of any member of the Committee, review the Individual Performance
Factors of any other Participant or groups of Participants. The Committee may
make adjustments to any such performance factors as it considers appropriate.

 

  4.

ORGANIZATIONAL PERFORMANCE FACTORS – The Chief Executive OfficeOfficer (for the
Company) and each Business Area Executive Vice President (for each Business Area
and business unit) shall identify organizational performance goals for the
Company, each Business Area and each business unit for that Plan Year on or
before March 30 of that Plan Year. The Chief Executive OfficeOfficer shall
review the Company and Business Area organizational performance goals with the
Committee. As soon as practicable followingBeginning at the end of the Plan
Year, the Chief Executive OfficeOfficer shall evaluate the performance of the
Company and each Business Area in light of their respective organizational
performance goals and determine the Company’s and the Business Area
Organizational Performance Factors, as provided for in Exhibit A, subject to the
approval of the Committee. Each Business Area Executive Vice President shall
evaluate the performance of each business unit within his or her business area
in light of



--------------------------------------------------------------------------------

the business unit’s organizational performance goals and establish
Organizational Performance Factors for the business units within the respective
business area as provided for in Exhibit A, subject to the approval of the Chief
Executive OfficeOfficer. The Committee may make adjustments to any
Organizational Performance Factor as it considers appropriate.

 

  5. APPROPRIATIONS TO THE PLAN.

 

  A. To the extent that the aggregate of all proposed payments of Incentive
Compensation to all Participants as determined by the application of the formula
set forth in Exhibit A (subject to any adjustments made by the Committee under
Paragraph 23 or 34 above or pursuant to Exhibit B) exceeds the amount determined
by the Committee to be available for payment, all proposed payments of Incentive
Compensation to Participants shall be reduced on a pro rata basis.

 

  B. The Committee will recommend to the Board of Directors the authorization of
the amount to be appropriated to the Plan by the Company for distribution to
Participants and as computed pursuant to the provisions of this Paragraph 5. The
Board of Directors may, notwithstanding any provision of the Plan, make
adjustments to any proposed Incentive Compensation payment under the Plan, and
subject to any such adjustments, the Board of Directors will appropriate to the
Plan the amount as recommended by the Committee for distribution to the
Participants; provided that, the Board of Directors may appropriate an amount
which is less than the amount recommended by the Committee in which event all
proposed payments of Incentive Compensation to Participants shall be reduced on
a pro rata basis. Prior to the determination of the amount to be appropriated
under the Plan for any Plan Year, the Board of Directors may authorize the
Corporation to earmark funds or allocate funds to a separate account or trust,
in either case for the purpose of making payments under the Plan.

 

  7. METHOD OF PAYMENT – The amount determined for each Participant with respect
to each Plan Year shall be paid to such Participant in cash not later than
March 15 following the Plan Year or deferred at the direction of the Committee,
but only to the extent permitted under Code sectionSection 409A, until the
Participant’s termination of employment. Notwithstanding the foregoing,
Participants may also elect to defer payments to the extent provided in the
Lockheed Martin Corporation Deferred Management Incentive Compensation Plan.

 

  8. RIGHTS OF PARTICIPANTS – All payments are subject to the discretion of the
Board of Directors. No Participant shall have any right to require the Board of
Directors to make any appropriation to the Plan for any Plan Year, nor shall any
Participant have any vested interest or property right in any share in any
amounts which may be appropriated to the Plan.



--------------------------------------------------------------------------------

  9. AUTHORITY TO RECOVER PAYMENTS. The Board of Directors retains the authority
to make retroactive adjustments to a payment made under the Plan on or after
January 1, 2008 under the following circumstances:

 

  a. If the Board of Directors determines, after consideration of all the facts
and circumstances that the Board of Directors in its sole discretion considers
relevant, that either (i) the intentional misconduct or gross negligence of a
Restricted Employee, or (ii) the failure of a Restricted Employee to report
another person’s intentional misconduct or gross negligence of which the
Restricted Employee had knowledge, contributed to the Corporation having to
restate all or a portion of its financial statements filed with the Securities
and Exchange Commission, then the Board of Directors may to require the
Restricted Employee repay to the Corporation the difference between the amount
by which the payments or awards exceeded what the payment or award would have
been based on the restated financial results, as determined by the Board of
Directors;

 

  b. If the Board of Directors, after consideration of all the facts and
circumstances that the Board of Directors in its sole discretion considers
relevant, determines that a Restricted Employee either (i) engaged in fraud,
bribery or other illegal act, or (ii) the Restricted Employee’s intentional
misconduct or gross negligence (including the failure by the Restricted Employee
to report the acts of another person of which the Restricted Employee had
knowledge) contributed to another person’s fraud, bribery or other illegal act,
which in either case adversely impacted the Corporation’s financial position or
reputation, the Board of Directors may to require the Restricted Employee to
repay to the Corporation the value of any payment under this Plan as determined
by the Board of Directors.

The Board of Directors may delegate its authority to make determinations under
this Section to the Committee.

ARTICLE VI

ADMINISTRATION

The Plan shall be administered under the direction of the Committee. The
Committee shall have the right to construe the Plan, to interpret any provision
thereof, to make rules and regulations relating to the Plan, and to determine
any factual question arising in connection with the Plan's operation after such
investigation or hearing as the Committee may deem appropriate. Any decision
made by the Committee under the provisions of this Article shall be conclusive
and binding on all parties concerned. The Committee may delegate to the officers
or employees of the Company the authority to execute and deliver those
instruments and documents, to do all acts and things, and to take all other
steps deemed necessary, advisable or convenient for the effective administration
of this Plan in accordance with its terms and purpose. Notwithstanding the
target levels noted on Exhibit A but subject to the limitations of Exhibit B,
the Committee and the Board of Directors (as appropriate) may adopt a different
target level for any elected officer, provided the target level is established
prior to March 30 of the Plan Year to which it applies, or within 30 days after
the Employee is designated to participate in the Plan, whichever is later. The
rights and obligations of the Committee under this Article VI shall be assumed
by the Subcommittee in the case of Participants subject to Exhibit B.



--------------------------------------------------------------------------------

ARTICLE VII

AMENDMENT OR TERMINATION OF PLAN

The Board of Directors shall have the right to terminate or amend this Plan at
any time and to discontinue further appropriations thereto, provided that such
termination or amendment shall not be made in a manner that would cause a
Participant to include Incentive Compensation in gross income pursuant to Code
sectionSection 409A.

ARTICLE VIII

EFFECTIVE DATE

The Plan shall first be effective with respect to the operations of the Company
for the Plan Year beginning January 1, 2006, contingent upon approval of Exhibit
B by the Company’s stockholders at its 2006 annual meeting. In the event the
stockholders do not approve Exhibit B at that meeting, the Plan shall not be
effective and no payments will be made under the Plan. Any amendment to this
Plan shall be effective as determined by the Board of Directors.The Plan has
been approvedamended by the Management Development and Compensation Committee on
January 23, 2008.June 25, 2009.



--------------------------------------------------------------------------------

EXHIBIT A

CALCULATION OF MANAGEMENT INCENTIVE COMPENSATION PAYMENTS

 

A. AWARD FORMULA

 

1. Incentive Compensation payments will be calculated by multiplying the
Participant's Annual Salary by the applicable Target Level of the Participant
(determined in accordance with paragraph B below), and that result will then be
multiplied by the Individual Performance Factor (as defined in C). The resulting
award will be multiplied by the appropriate Organizational Performance Factor
(as defined in D). Payments to Participants subject to Exhibit B shall be
reduced to the extent required by Exhibit B.

 

2. Partial awards for Participants who terminate employment during a Plan Year
may be recommended for consideration based on the following:

 

Termination Method    Incentive Compensation Award   

Voluntary

   May be considered for a pro-rated award if on active status December 1 of the
Plan Year with a minimum of six (6) full months as an active Plan Participant
during the Plan Year.

Lay Off

   May be pro-rated based on the conditions of the case at the discretion of the
Business Area Executive Vice President (or major corporate function head)
withRequired Approver if the Participant has a minimum of six (6) full months as
an active Plan Participant during the Plan Year.

Retirement/Disability

   May be considered for a pro-rated award within the event the Participant has
(i) a minimum of six (6) full months as an active Participant during the Plan
Year if Participant goes directly into retirement status upon termination; and
(ii) the Participant terminates employment with the Company on account of
Retirement or Disability.

 

  3. Pro-rated awards may be recommended for individuals

 

  i. Employees who become Participants subsequent to the beginning of a Plan
Year, and have a minimum of six (6) full months as active Participants during
the Plan Year.;

  ii. Employees who are on unpaid leave of absence for more than three
(3) months and have a minimum of six (6) full months as an active Participant
during the Plan Year; or

  iii. Employees who are scheduled to work less than full time (less than forty
(40) hours per week) and have a minimum of six (6) full-time equivalent months
as an active Participant during the Plan Year.

 

i



--------------------------------------------------------------------------------

Any deviation from the six (6) month minimum requiresis subject to approval by
the Required Approver and the Corporate Salary Board approval.

4.    Recommended awards for Participants whose Target Levels change during the
Plan Year may be pro-rated (based on number of months at old versus new Target
level), if the new target level is in effect for less than nine (9) months
during the Plan Year.

 

  i. may be pro-rated (based on number of months at old versus new Target
level), subject to the Required Approval

  ii. may be effective for the entire year based on the new Target Level if the
new Target Level is in effect for more than nine (9) months during the Plan
Year; or

  iii. may be effective for the entire year based on the new Target Level if
full-Plan Year application is approved by the Committee.

Any deviation requires Business Area Executive Vice President or Executive
Office review and approvalis subject to approval by the Required Approver and/or
the Corporate Salary Board as appropriate.

 

5. Any calculation of Incentive Compensation under this Exhibit A shall be
subject to the provisions of the Plan and Exhibit B. In the event of any
conflict between the terms or application of this Exhibit A and the Plan, the
Plan shall prevail. In the event of any conflict between the terms of Exhibit A
and Exhibit B, Exhibit B shall prevail.

 

B. TARGET LEVELS

Target Levels are based on the level of importance and responsibility of the
position in the organization as determined by the Business Area Executive Vice
President and/or major corporate function head subject to approval by the
Executive Office.

 

Position

Target

 

Chief Executive Officer

150%

President

TBD*

Exec. VP

75%

Senior VP

55% – 65%

Other Elected Officers

40% – 55%

 

Other Eligible Positions

15% – 5055%

*To be determined by the Committee as needed. The offices of Chief Executive
Officer and President have been held by the same person since August 2004.

 

ii



--------------------------------------------------------------------------------

C. INDIVIDUAL PERFORMANCE FACTORS

Individual performance factors are normally in increments of 0.05 and will have
the following definitions:

 

Factor    Definition   

1.20 – 1.30

   Performance vastly superior to expectations and peers within the
organization.

1.05 – 1.15

   Consistently exceeds expected performance.

1.00

   Consistently meets all requirements and expectations.

0.80 – 0.95

   Performance meets most, but not all job requirements and expectations.

0.60 – 0.75

   Performance meets some objectives, but overall performance below expected
levels.

0.00

   Performance fails to meet job requirements.

 

D. ORGANIZATIONAL PERFORMANCE FACTORS

 

l. The Organizational Performance Factor will depend on the assessment of the
quality of performance by each business unit, or the Corporation (in the case of
corporate staff) in accomplishing the organizational performance objectives
based on the following schedule:

 

Factor    Performance Standard   

1.50

   Far exceeded organizational objectives in all categories.

1.30

   On balance, exceeded high performance expectations in most categories.

1.00

   Achieved all objectives or on balance met high performance expectations.

0.75

   Met most objectives. Overall performance was good, but not as high as
possible or expected.

0.50

   Met few objectives, but overall performance not as good as possible or
expected.

0.0

   Did not achieve sufficient overall performance level.

 

2. Intermediate organizational ratings, as deemed appropriate by the Executive
Office for results achieved, may be assigned normally in increments of 0.05.

 

3. Weighting of organizational performance between business unit and corporate
factors may be applied, as deemed appropriate by the Executive Office.

 

iii



--------------------------------------------------------------------------------

EXHIBIT B

PERFORMANCE BASED AWARDS

 

A. INCENTIVE COMPENSATION FOR ELECTED OFFICERS.

Notwithstanding any provision of the Plan to the contrary, Incentive
Compensation awards made to an Elected Officers shall be subject to the terms of
this Exhibit B. The terms of Exhibit B are contingent upon approvalwere approved
by the stockholders of Lockheed Martin Corporation. In the event the
stockholders do not approve Exhibit B, the 2006 Lockheed Martin Corporation
Management Incentive Compensation Plan (Performance-Based Plan) will not become
effective and no Incentive Compensation will be paid under the Plan. at its 2006
Annual Meeting.

 

B. IDENTIFICATION OF THE ELECTED OFFICERS.

The eligible class of Participants subject to Exhibit B is those Participants
who are Elected Officers on the last day of the Plan Year.

 

C. LIMITATION OF INCENTIVE COMPENSATION.

Notwithstanding any other provision of this Plan to the contrary, the Incentive
Compensation payable under the Plan to (i) the Elected Officer who is the Chief
Executive Officer shall not exceed 0.3% of Cash Flow for the Plan Year; and
(ii) each of the Participants who are Elected Officers on the last day of the
Plan Year, other than the Chief Executive Officer, shall not exceed 0.2% of Cash
Flow for the Plan Year. The Subcommittee shall have discretion to determine the
conditions, restrictions or other limitations, in accordance with and subject to
the terms of this Plan and Code Section 162(m), on the payment of Incentive
Compensation to the Elected Officers. The Subcommittee may reserve the right to
reduce the amount payable under this paragraph C in accordance with any
standards contained in this Plan (including Exhibit A) or on any other basis
(including the Subcommittee’s discretion). Neither the Subcommittee, the
Committee, nor the Board of Directors shall have the authority under this Plan
to increase the amount payable under this paragraph C.

 

D. SUBCOMMITTEE CERTIFICATION.

Before authorizing any Incentive Compensation payment under this Plan to a
Participant who is an Elected Officer, the Subcommittee must certify in writing
(by resolution or otherwise) that the payments are consistent with paragraph C
of this Exhibit B and that any other material terms under this Plan for payment
of a bonus were satisfied.

 

E. DEFINITIONS.

For purposes of this Exhibit B,

 

(i) “Cash Flow” means net cash flow from operations as determined by the
Subcommittee at the end of the Plan Year in accordance with generally accepted
accounting principles in the United States. Cash Flow shall be determined by the
Subcommittee based upon the comparable numbers reported on the Corporation’s
audited consolidated financial statements or, if audited



--------------------------------------------------------------------------------

financial statements are not available for the period for which Cash Flow is
being determined, the Subcommittee shall determine Cash Flow in a manner
consistent with the historical practices used by the Corporation in determining
net cash provided by operating activities as reported in its audited
consolidated statement of cash flows. The Subcommittee shall have the right to
specify any other adjustment that should be applied in determining Cash Flow
that it deems necessary or appropriate to take into account any event recognized
under any accounting policy or practice affecting the Corporation, provided the
Subcommittee specifies the adjustment at or prior to the time the organizational
performance goals for the Corporation are reviewed with the Subcommittee, but in
no event later than March 30 of the Plan Year;

(ii) “Subcommittee” means the Stock Option Subcommitteea subcommittee of the
Committee, or such other subcommittee composed solely of two or more outside
directors of the Company (as defined inwithin the meaning of Code sectionSection
162(m) (4) (C)) or the entire subcommittee,Committee if all members of the
Committee are outside directors.

 

F. ADMINSTRATION.

The provisions of Exhibit B shall be interpreted and administered by the
Subcommittee in a manner consistent with the requirements for "performance-based
compensation" under Code Section 162(m).